Per Curiam.
The appellants move ex parte to dismiss their appeal herein. The respondents not having appeared, and the time for filing their brief having long since expired, the motion -will be entertained without notice to them.
It appearing that the notice of appeal was served on the 27th day of January, 1896, and filed on the 29th day of said month, and that the bond on appeal was not filed until the 15th day of February, 1896, the motion to dismiss is granted, with costs against the appellants but not against the sureties upon the appeal bond. Allen v. Catlin, 9 Wash. 603 (38 Pac. 79); Grunewald v. West Coast Grocery Co., 11 Wash. 478 (39 Pac. 964); Columbia, etc., Ry. Co. v. Braillard, 12 Wash. 22 (40 Pac. 382).